UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 13, 2015 Impax Laboratories , Inc. (Exact name of registrant as specified in its charter) Delaware 001-34263 65-0403311 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 240-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7 .01 Regulation FD Disclosure. On January 13, 2015, Impax Laboratories, Inc. (the “Company”) is scheduled to present at the 33rd Annual J.P. Morgan Healthcare Conference. A copy of the materials that the Company will present at the conference is attached hereto as Exhibit 99.1 and incorporated herein by reference. This Current Report on Form 8-K and the information in this Item7.01 hereof will not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor will it be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act unless expressly identified therein as being specifically incorporated therein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith. Exhibit No. Description 33rd Annual J.P. Morgan Healthcare Conference Presentation dated as of January 13, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMPAX LABORATORIES, INC . Dated: January 13, 2015 By: /s/ Bryan M. Reasons Name: Bryan M. Reasons Title: Senior Vice President, Finance and Chief Financial Officer Exhibit No. Description 99.1 33rd
